Citation Nr: 1231369	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 31, 2001 through April 7, 2003.

2.  Entitlement to a staged initial rating in excess of 50 percent for PTSD from April 8, 2003.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  There, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective from May 31, 2001.  The Veteran perfected an appeal of the initial rating assigned following the February 2003 grant of service connection for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). 

The RO later, in September 2004, increased the disability rating assigned to the Veteran's service-connected PTSD to 50 percent, effective April 8, 2003.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.

In December 2006, May 2009, and May 2011, the Board remanded the claim for further development.  The case has been returned to the Board for appellate review.

The Board also finds that while the Veteran has raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) (see November 2010 VA PTSD examination), a March 2012 RO rating decision - see Virtual VA electronic records - shows that the RO has deferred the TDIU matter, awaiting the Board's decision of the PTSD increased rating claims here addressed.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from May 31, 2001 through April 7, 2003, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment most comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 8, 2003 through September 14, 2009, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment most comparable to reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.

3.  From September 15, 2009, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment most comparable to deficiencies in most areas, to include an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  From May 31, 2001 through April 7, 2003, the criteria for an initial rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2011).

2.  From April 8, 2003 through September 14, 2009, the criteria for an initial rating in excess of 50 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2011).

3.  From September 15, 2009, the criteria for the assignment of a 70 percent rating, but no higher, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is appealing the initial rating assignment as to his PTSD.  No VCAA duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2002).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a September 2004 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the matter on appeal in January 2003, July 2004, and in January and November 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included a comprehensive review of the Veteran's medical history and also included sufficient medical findings relating the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in November 2010.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of an initial rating in excess of 30 percent for the period before April 8, 2003, and a rating in excess of 50 percent from April 8, 2003.  See July 2012 Informal Hearing Presentation.  

A July 2001 private medical record includes a diagnosis of major depressive disorder.  Another July 2001 private medical record shows that the Veteran was alert and oriented times four, with clear speech.  Eye contact was good.  Memory was intact.  Affect was described as being fairly good.  Mood was neutral.  He had neither suicidal nor homicidal ideation.  Major depressive disorder was diagnosed.  The examiner also commented that PTSD was "probable."  

The report of a January 2003 VA initial evaluation for PTSD examination shows that the Veteran complained of various symptoms, including irritability, mood lability, and periods of anger or "rage."  No history of a prior psychiatric hospitalization was reported.  He reported being employed in the same position for a period of about 20 years.  Examination showed the Veteran to be alert and oriented times three, but anxious.  Speech was regular, but slow.  Affect was restricted.  His mood was characterized as low.  Thought processes were goal oriented and logical.  The Veteran denied having thoughts pertaining to either suicidal or homicidal ideation.  Insight, judgment, memory, and attention were all described as being intact.  The supplied diagnoses included major depressive disorder and PTSD.  A Global Assessment of Functioning (GAF) score of 65 was provided.  

The RO granted service connection for PTSD in February 2003.  A 30 percent rating, effective from May 31, 2001, was assigned.  The Veteran was notified of this decision in March 2003, and supplied VA with a NOD in April 2003, initiating his appeal.  The appeal was subsequently perfected in a timely manner.  

A March 2003 private examination record shows psychiatric symptoms similar to those included as part of the above-discussed July 2001 private medical record.  Major depressive disorder, obsessive compulsive disorder, and PTSD were diagnosed.  

In July 2004, the Veteran was afforded a VA PTSD examination.  The examiner, who examined the Veteran in January 2003, reported that the Veteran's psychiatric-based symptoms had essentially remained the same.  The Veteran reported working approximately 20 hours each week as a teacher, and that his work accommodated him when he had periods of anxiety and panic attacks.  Mental status examination revealed that the Veteran was alert and oriented times three.  Eye contact was described as a little better than last time (January 2003).  Speech was essentially normal.  Thought processes were overall described as logical and goal directed.  The Veteran had no suicidal or homicidal ideation.  Psychosis was not present.  Insight and judgment were intact.  Memory, concentration, and attention span were also described as being intact.  The supplied diagnoses were major depressive disorder and PTSD.  A GAF score of 52 was provided.  The examiner opined that the Veteran had, based on his current complaints, gotten worse since last examined.  He based this opinion on the Veteran having informed him that his job had changed due to the amount of stress of experienced, and on his complaints of irritability and anger.  The Veteran was noted to be working about half the amount of time he previously was, in a less stressful job.  

The RO, as part of a September 2004 rating decision, increased the disability rating assigned to the Veteran's service-connected PTSD from 30 to 50 percent, effective from April 8, 2003.  

Several private medical records are on file, showing psychiatric treatment afforded the Veteran by Dr. T.K.  These records include an August 2006 treatment record showing the Veteran to be doing well on his current medication, and being able to control his irritability.  Mental status examination showed that he was oriented to person, place, time, and situation, and his appearance was normal.  Attitude/behavior was neutral, and he was friendly.  Speech was normal.  Mood was neural and pleasant.  The Veteran reported no hallucinations.  He had neither homicidal or suicidal thoughts.  No memory problems were reported.  Concentration was normal and judgment was good.  The diagnoses included major depressive disorder and PTSD.  A GAF score of 70 was reported.  A December 2006 medical record showed very similar findings to those reported in August 2006.  Mental status examination of the Veteran competed by Dr. T.K. in April 2007 showed that the Veteran was oriented to person, place, time, and situation, and his appearance was normal.  Attitude/behavior was neutral, and he was corporative and friendly.  Speech was normal.  Mood was neural and pleasant.  His affect was broad and expressive, and congruent and appropriate to content.  The Veteran reported no hallucinations.  He had neither homicidal or suicidal thoughts.  No memory problems were reported.  Concentration was normal and judgment was good.  The diagnoses included major depressive disorder and PTSD.  A GAF score of 78.  October 2007 examination results were essentially the same as above, with a GAF score of 70 being provided.  January and May 2008 mental status examination findings were also very similar to those already reported above; a GAF score of 73 was reported on each occasion.  September 2008 examination findings included a GAF score of 70; clinical evaluation was, again, very similar to that having been reported by Dr. T.K. since 2006.  January and May 2009 mental status examination findings were also very similar to those already reported above; GAF scores of 75 and 70, respectively, were reported.  

A September 15, 2009, VA psychiatric consult note shows that the Veteran reported being fired from his teaching job in June 2009.  He complained of tearfulness, dysphoria, decreased interest (except motorcycle riding), anxious dreams, and low mood.  He also complained of problems sleeping, irritability, short temper, hyper startle response, hyper vigilance, and intrusive thoughts of combat experiences.  The Veteran informed the examiner he had some suicidal thoughts, but never taken action.  He reported working for 27 years in the court system as a probation officer, then retired under the threat of being fired due to alcohol abuse.  He later worked as a teacher until June 2009, at which time he claimed he was fired for not being a "team player."  Mental status examination showed the Veteran to be alert and attentive.  Speech was normal.  His mood was described as dysphoric and depressed.  Thought processes were not unusual.  He reported passive suicidal ideation without plan.  Insight and judgment were both described as good, and memory was intact.  The supplied diagnoses included major depressive disorder and PTSD.  A GAF score of 55 was provided.  

A December 2009 VA mental health outpatient note shows that the Veteran indicated that suicidal and homicidal ideations were always present.  
Another December 2009 VA mental health note (psychiatric) shows that the Veteran reported situational stress related to Christmas expenses, worry/anxiety, irritability, short temper, hyper startle response, hyper vigilance, intrusive thoughts of combat experiences.  He denied suicidal/homicidal ideation.  Mental status examination shows that the Veteran was alert and oriented, with normal speech.  His mood was described as dysphoric and depressed.  Thought processes were not unusual.  Insight and judgment were good.  Memory was intact.  The supplied diagnoses included major depressive disorder and PTSD.  A GAF score of 55 was provided.

The report of a January 2010 VA PTSD examination shows that the Veteran reported being treated by a private physician, Dr. K., from September 2004 to May 2009.  The Veteran reported being hyper vigilant, both home and away from home.  He reported having some suicidal thoughts since June 2009, and reported having crying spells.  He also reported memory problems.  Examination showed the Veteran to have normal speech, and that no indications of hallucinations, delusions, or formal thought disorders were manifested.  No flight of ideas or loosening of associations were observed.  The Veteran was oriented times three with adequate memory and concentration.  He described sleep problems caused by nightmares, and reported he had a good appetite.  The examiner supplied a diagnosis of PTSD.  The examiner opined that the severity of the Veteran's PTSD to be approximately the same as when the Veteran was last examined in July 2004.  The examiner opined that the Veteran did not display deficiencies in most life areas, thought the Veteran was not working and had also reported a full spectrum of PTSD and depressive symptoms.  The examiner added that the Veteran appeared to be well oriented, and well able to manage his life.  The examiner added that the Veteran continued to show occasional decreases in work efficiency or intermittent periods of PTSD and depression, but generally displaying satisfactorily functioning with regard to routine behavior, self care, and conversation.  The examiner added that he did not find credible the Veteran's assertions that he left his last employment solely due to symptoms associated with his service-connected mental disorders.  The supplied diagnoses included major depressive disorder and PTSD.  A GAF score of 55 was provided.  

A February 2010 VA mental health consult note shows that the Veteran denied suicidal and homicidal ideation.  

A June 2010 VA psychiatric note shows that the Veteran reported presently doing volunteer work at the Vet Center.  He reported having a good appetite, but problems sleeping.  He indicated his energy was sufficient for him to complete his hobbies and volunteer work.  The Veteran denied both suicidal and homicidal ideation.  Examination showed the Veteran to be neatly groomed, with good eye contact, and a sense of humor displayed.  He was alert and attentive.  Speech was normal, and language intact.  The Veteran's mood was noted to be more engaged, appearing to be less depressed, and somewhat subdued.  Thought process was normal.  Insight and judgment were both good, and memory was reported to be intact.  The Veteran was oriented in all spheres.  The diagnoses included major depressive disorder and PTSD.  A GAF score of 65-70 was provided.  

A September 2010 VA psychiatric note reveals that the Veteran reported decreased anxiety symptoms.  He also reported trouble sleeping, with nightmares about once a week.  He appeared to be relaxed, with no sign of depression, anxiety, or psychosis.  The Veteran reported being involved with several motorcycle clubs, and traveling a lot during the year.  Mental status examination showed the Veteran to be neatly groomed, with good eye contact.  He was alert and attentive.  Speech was normal, language was intact.  Mood was neutral, with the Veteran appearing less depressed.  Thought processes were normal.  Insight was good.  Judgment was good.  Memory was intact.  He was oriented in all spheres.  Major depressive disorder and PTSD were included in the supplied diagnoses.  A GAF score of 70-75 was supplied.  

The report of a November 2010 VA PTSD examination shows that the Veteran reported being unable to obtain or hold gainful employment due to his service-connected disabilities.  The Veteran's claims folder was not available to the examiner, but he reported having the opportunity to review the January 2010 VA examination report.  He reported belonging to several veterans groups, and of volunteering on a regular basis.  The Veteran noted that he had last worked 18 months earlier.  He reported trouble with his past job, including trouble keeping up with paperwork and deadlines, and sometimes yelling at students.  He mentioned that he intended to work only about 20 hours a week, but ended up working close to 50 hours a week.  He noted he declined a subsequent job offer, due to travel obligations and back problems.  Mental status examination showed the Veteran to be neatly groomed and dressed.  Speech was normal, affect was constricted, and mood was depressed.  He complained of sleep disturbances.  He denied a history of suicide attempts, but admitted to past suicidal thoughts.  He reported crying episodes about once monthly.  He also reported having panic attacks periodically.  He was fully oriented and alert.  Neither delusions nor hallucinations were observed.  Judgment and insight were essentially normal.  No obsessive or ritualistic behaviors were endorsed.  Impulse control was adequate.  He did complain of some memory problems, and of having intrusive thoughts, related to war-related events.  The examiner commented that the Veteran continued to meet the criteria for PTSD.  A GAF score of 57 was provided.  The examiner added that the functional impairment, described as mild to moderate, affected the Veteran's employment performance.  These symptoms included a tendency towards social isolation, concentration difficulties, and periodic memory problems.  These resulted, according to the examiner, in occasional decrease in work efficiency and reduced reliability and productivity, especially during stressful periods.  The examiner, in observing a recently supplied GAF score of 70-75, attributed it to the fact that it was supplied during a 30 minute appointment, whereas the 57 GAF score supplied at the examination was focused more in depth on the degree of the Veteran's functional impairment.  

An April 2011 VA mental health outpatient note shows that the Veteran complained of sleep and appetite problems.  He described an increased depressed mood.  He reported experiencing suicidal ideation the previous week.  

A May 2011 VA mental health outpatient note shows that the Veteran denied suicidal and homicidal ideation.  Another May 2011 VA psychiatric note, dated the same day, shows that the Veteran complained of significant problems with depression and anxiety.  He also reported recent suicidal ideation.  Mental status examination showed the Veteran to be neatly groomed, with good eye contact, and that he was cooperative.  Speech was normal, and he was alert and attentive.  Mood was slightly depressed.  Thought process and content were both normal.  Insight and judgment were good.  Memory was intact.  He was oriented in all spheres.  The diagnoses included adjustment disorder with mixed features of anxiety and depression, mood disorder, major depressive disorder, and PTSD.  A GAF score of 60 was provided.  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 30 percent rating is warranted for PTSD, for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

Scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

GAF scores of 61 to 70 represent "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."  Id.  

GAF scores from 71 to 80 represent "no more than slight impairment of in social, occupational or school functioning."  Id.  

Analysis

After considering all of the evidence of record, including particularly the above-referenced VA PTSD examination reports dated in January 2003, July 2004, January 2010, and November 2010, the Board finds that the Veteran's PTSD did not warrant a rating in excess of 30 percent at any time from May 31, 2001 through April 7, 2003.  The Board also finds that from April 8, 2003 through September 14, 2009, a disability rating in excess of 50 percent is not for application.  The Board, however, does find that the evidence of record demonstrates that, from September 15, 2009, a disability rating of 70 percent, but no higher, is for application for the Veteran's service-connected PTSD.  

In this regard, between May 31, 2001 through April 7, 2003, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 50 percent (or higher) rating, had been met.  Review of the January 2003 VA PTSD examination report, while acknowledging that the Veteran's mood was reported to be "low," and his affect 'restricted," insight, judgment, memory, and attention were all described as intact.  The Veteran also did not report having suicidal or homicidal ideation.  Further, a GAF score of 65 was provided in January 2003.  A GAF score of from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well.  See DSM- IV.  

Also, review of private psychiatric-based medical records on file, dated in July 2001, include no symptoms comparable to that contemplated in the criteria to be productive of the degree of occupational and social impairment warranting a rating in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a rating in excess of 30 percent is not warranted for the PTSD for the period from May 31, 2001 through April 7, 2003.

The Board also finds that a rating in excess of 50 percent is not warranted for PTSD at any point from April 8, 2003 through September 14, 2009.  On review of the findings set out as part of the medical evidence on file (both VA and private) dated during this time period, and documented above, the Board finds that while it was determined that the Veteran suffered from anxiety and panic attacks in the course of a July 2004 VA PTSD examination, and while a GAF score of 52 was provided at that time, the mental status examination findings also failed to show symptoms comparable to that contemplated in the criteria to be productive of the degree of occupational and social impairment necessary for the assignment of a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  It is also significant that numerous private medical records, dated from August 2006 to May 2009, included GAF scores ranging from 70 to 78.  These findings indicate to the Board a severity of psychological, social, and occupational functioning well below the severity necessary for the assignment of a 70 percent rating.  See above-cited GAF score information; DSM-IV.  

The Board does find, however, as indicated above, that from September 15, 2009, and after considering all of the evidence of record, including particularly the numerous times the Veteran reported suicidal ideation, the Veteran's service-connected PTSD warrants a 70 percent rating.  

In this regard, the Board finds particularly noteworthy that on September 15, 2009, and also in December 2009, January 2010, September 2010, November 2010, and May 2011 the Veteran gave a history of suicidal thoughts.  To this, the Board is mindful that at other times, including February 2010, June 2010, and May 2011, the Veteran denied having suicidal thoughts.  

Here, the evidence of record, dated from September 15, 2009, more nearly approximates a level of severity necessary to find that a rating of 70 percent for the Veteran's service-connected PTSD should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has also carefully considered the evidence of record and finds that such evidence -- namely the outpatient records referenced above and the January 2010 and November 2010 VA PTSD examination reports - do not present a disability picture which more nearly approximates the criteria for a 100 percent rating.  

Specifically, the GAF scores supplied in both January and November 2010 were between 55 and 57.  As noted, this indicates moderate symptoms.  Other even higher GAF scores (i.e., ranging from 65 to 75) while supplied, were noted not to be as accurate than the scores in the 50's supplied in the course of the 2010 VA examinations.  The reason for this was explained, as discussed above, by the VA examiner in November 2010.  Further, the evidence dated since September 15, 2009, has never been indicated that the Veteran's social isolation was severe.  Rather, it was described, at worst, as a "tendency towards" [social isolation].  See November 2010 VA PTSD examination report.  This, in the opinion of the Board, is not demonstrative of sufficient symptomatology upon which to base the assignment of a 100 percent rating.  Also, at no time has medical findings reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the preponderance of the evidence is against a 100 percent evaluation at any time during the appeal period.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claims (in part), the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for his PTSD.  Also, while the Veteran claimed in the course of a November 2010 VA PTSD examination that he was not employable due to his service-connected disabilities (i.e., not strictly limited to his service-connected PTSD), the record is mixed concerning the question of whether the Veteran was or was not employable (for example, the Veteran himself informed VA in November 2010 that he turned down a job offer), the record is devoid of an opinion that indicates that the Veteran was unable to perform types of employment, other than that previously performed.  The Board also parenthetically observes that the RO has indicated that it is poised to adjudicate the matter of entitlement to TDIU.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as, while there is a showing of interference with employment due in part to the service-connected PTSD, this interference has not been determined to be due to the service-connected psychiatric disorder alone (see assertions made by the Veteran himself in the course of the November 2010 VA PTSD examination).  And, again, the Veteran has not, due to his PTSD, required frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 30 percent for PTSD from May 31, 2001 through April 7, 2003, is denied.  

An initial disability rating in excess of 50 percent for PTSD from April 8, 2003 through September 14, 2009, is denied.  

From September 15, 2009, a 70 percent rating, but no higher, for PTSD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran asserted that his service-connected disabilities, to include PTSD, render him unemployable.  The appellant has therefore raised the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  The RO deferred adjudication of the TDIU claim in a March 2012 rating decision, pending completion of the Board adjudication above.  Therefore, the matter should be remanded to the RO for adjudication of the issue of entitlement to a TDIU, to include in accordance with the holding in Rice, and with consideration of all service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


